DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Quayle action based on application 16/367,129 filed March 27, 2019. Claims 1-20 are currently pending and have been considered below.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 9 & 14 are objected to because of the following informalities:  Claim 9 is objected to because claim 9 has the limitation of “wherein the second sidewall of the first electrode is substantially orthogonal to the first sidewall” however claim 8 which claim 9 depends therefrom refers to the first sidewall as “a sidewall” thereby “the first sidewall” of claim 9 lacks proper antecedent basis.
Claim 14 is objected to because claim 14 has the limitations of “wherein the second magnet is above the second magnet” however it is assumed the claim should read “wherein the second magnet is above the first magnet”.
  Appropriate correction is required.
 
	Allowable Subject Matter
Claims 1-8, 10-13, & 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a memory device comprising: a first electrode comprising a spin-orbit material; a Magnetic junction on a portion of the first electrode; a first structure comprising a dielectric on a portion of the first electrode, the first structure having a first sidewall and a second sidewall opposite to the first sidewall, wherein the first sidewall is adjacent to a sidewall of the magnetic junction; a second structure on a portion of the first electrode, the second structure having a sidewall adjacent to the second sidewall of the first structure; a first conductive interconnect above and coupled with each of the magnetic junction and the second structure; and a second conductive interconnect below and coupled with the first electrode, wherein the second conductive interconnect is laterally distant from the magnetic junction and the second structure. Claims 2-8 & 10-13 are also allowed based on their dependency from claim 1.
Claim 15 is allowed because none of the prior art either alone or in combination discloses a memory device comprising: a first electrode comprising a spin-orbit material; a Magnetic junction on a portion of the first electrode; a first structure on a portion of the first electrode, the first structure comprising: a first portion adjacent to a first sidewall of the magnetic junction; a first lateral extension adjacent to the first portion along a first direction; a second portion adjacent to a second sidewall of the magnetic junction, wherein the second sidewall is opposite to the first sidewall; and a second lateral extension adjacent to the second portion along a second direction opposite to the first direction; and a second structure adjacent to the first structure, the second structure comprising: a first sidewall portion adjacent to the first portion of the first structure, wherein the first sidewall portion is on the first lateral extension and on a portion of the first electrode; and a second sidewall portion adjacent to the second portion of the first structure, wherein the second portion is on the second lateral extension but not on the first electrode. Claims 16-18 are also allowed based on their dependency from claim 15. 
Claim 19 is allowed because none of the prior art either alone or in combination discloses a system comprising: a memory device coupled with the drain contact, the memory device comprising: a first electrode comprising a spin-orbit material; a Magnetic junction on a portion of the first electrode; a first structure comprising a dielectric on a portion of the first electrode, the first structure having a first sidewall and a second sidewall opposite to the first sidewall, wherein the first sidewall is adjacent to a sidewall of the magnetic junction; a second structure on a portion of the first electrode, the second structure having a sidewall adjacent to the second sidewall of the first structure; a first conductive interconnect above and coupled with each of the magnetic junction and the second structure; and a second conductive interconnect below and coupled with the first electrode, the second conductive interconnect laterally distant from the magnetic junction and the second structure, in combination with the other limitations of claim 19. Claim 20 is also allowed based on its dependency from claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalitsov (Pre-Grant Publication 2022/0131067)
Apalkov (Pre-Grant Publication 2022/0068538)
Lee (Pre-Grant Publication 2021/0367142)
Alam (Pre-Grant Publication 2020/0235289)
Smith (Pre-Grant Publication 2020/0006626)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                           
                                                                                                                                                                             
/DAVID VU/Primary Examiner, Art Unit 2818